                                              Case 5:21-cv-01019-EJD Document 9 Filed 08/23/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                             KEVIN MOE MOORE,
                                  11                                                        Case No. 21-01019 EJD (PR)
                                                         Plaintiff,
                                  12                                                        ORDER OF SERVICE; STRIKING
Northern District of California




                                                                                            ALL OTHER CLAIMS AND
 United States District Court




                                  13               v.                                       DEFENDANTS; DIRECTING
                                                                                            DEFENDANTS TO FILE
                                  14                                                        DISPOSITIVE MOTION OR
                                             SALINAS VALLEY STATE PRISON                    NOTICE REGARDING SUCH
                                  15         MENTAL HEALTH DEPT., et al.,                   MOTION; INSTRUCTIONS TO
                                                                                            CLERK
                                  16                     Defendants.
                                  17

                                  18

                                  19            Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  20   U.S.C. § 1983 against the “Mental Health Department” at Salinas Valley Prison (“SVSP”)
                                  21   as well as SVSP employees. Dkt. No. 1. On June 30, 2021, after screening the complaint,
                                  22   the Court identified cognizable claims and dismissed with leave to amend deficient claims.
                                  23   Dkt. No. 5. Plaintiff was directed to either file an amended complaint to correct the
                                  24   deficiencies or, in the alternative, file notice to strike deficient claims and defendants and
                                  25   proceed on the cognizable claims. Id. at 4. Plaintiff has filed notice that he wishes to
                                  26   proceed on the cognizable claims identified in the court order. Dkt. No. 8.
                                  27   ///
                                  28   ///
                                            Case 5:21-cv-01019-EJD Document 9 Filed 08/23/21 Page 2 of 5




                                   1                                          DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of th e United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          Plaintiff claims that Defendants failed to provide adequate treatment for his mental
                                  16   health needs, which lead to his attempted suicide on July 3, 2020. Dkt. No. 1 at 5 -8.
                                  17   Plaintiff claims that Defendants did not adhere “to the regulations that outline
                                  18   responsibility and what measures must be taken” and are therefore liable. Id. at 8.
                                  19          After an initial review, the Court found the complaint failed to state a cognizable §
                                  20   1983 claim based on the failure to adhere to state regulations. Dkt. No. 5 at 2. However,
                                  21   liberally construed, the allegations stated a cognizable claim for deliberate indifference to
                                  22   serious medical needs. Id., citing Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir.
                                  23   1994); see also Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982) (mental health care
                                  24   requirements analyzed as part of general health care requirements). Accordingly,
                                  25   Plaintiff’s allegations that Melissa Stolsig, Jonna Donlap, Alicia Nix, and Lt. Gomez failed
                                  26   to properly diagnose and treat his mental health needs and that their failures lead to his
                                  27   attempted suicide on July 3, 2020, states a cognizable Eighth Amendment claim against
                                  28                                                 2
                                           Case 5:21-cv-01019-EJD Document 9 Filed 08/23/21 Page 3 of 5




                                   1   them.
                                   2           Plaintiff has elected to dismiss all other claims and defendants from this action.
                                   3   Dkt. No. 8. Accordingly, all other claims and defendants as discussed in the Court’s initial
                                   4   review order shall be stricken from the complaint. Dkt. No. 5.
                                   5

                                   6                                          CONCLUSION
                                   7           For the reasons set forth above, the Court orders as follows:
                                   8           1.     This action shall proceed on the Eighth Amendment deliberate indifference
                                   9   claim against Defendants as described above. All other claims and defendants, including
                                  10   SVSP’s “Mental Health Department,” shall be STRICKEN from the complaint.
                                  11           2.     The following defendants at SVSP shall be served:
                                  12                  a.     Melissa Stolsig (Psychologist)
Northern District of California
 United States District Court




                                  13                  b.     Jonna Donlap (“Lic CSW”)
                                  14                  c.     Alicia Nix (Psych Tech)
                                  15                  d.     Lt. Gomez
                                  16           Service on the listed defendant(s) shall proceed under the California Department of
                                  17   Corrections and Rehabilitation’s (CDCR) e-service program for civil rights cases from
                                  18   prisoners in CDCR custody. In accordance with the program, the clerk is directed to serve
                                  19   on CDCR via email the following documents: the operative complaint and any attachments
                                  20   thereto, (Dkt. No. 1), this order of service, a CDCR Report of E-Service Waiver form and
                                  21   a summons. The clerk also shall serve a copy of this order on the plaintiff.
                                  22           No later than 40 days after service of this order via email on CDCR, CDCR shall
                                  23   provide the court a completed CDCR Report of E-Service Waiver advising the court which
                                  24   defendant(s) listed in this order will be waiving service of process without the need for
                                  25   service by the United States Marshal Service (USMS) and which defendant(s) decline to
                                  26   waive service or could not be reached. CDCR also shall provide a copy o f the CDCR
                                  27   Report of E-Service Waiver to the California Attorney General’s Office which, within 21
                                  28                                                  3
                                           Case 5:21-cv-01019-EJD Document 9 Filed 08/23/21 Page 4 of 5




                                   1   days, shall file with the court a waiver of service of process for the defendant(s) who are
                                   2   waiving service.
                                   3          Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for
                                   4   each defendant who has not waived service according to the CDCR Report of E-Service
                                   5   Waiver a USM-205 Form. The clerk shall provide to the USMS the completed USM-205
                                   6   forms and copies of this order, the summons and the operative complaint for service upon
                                   7   each defendant who has not waived service. The clerk also shall provide to the USMS a
                                   8   copy of the CDCR Report of E-Service Waiver.
                                   9          3.     No later than ninety-one (91) days from the date this order is filed,
                                  10   Defendants shall file a motion for summary judgment or other dispositive motion with
                                  11   respect to the claims in the complaint found to be cognizable above.
                                  12                 a.     Any motion for summary judgment shall be supported by adequate
Northern District of California
 United States District Court




                                  13   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  14   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  15   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  16   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  17   Court prior to the date the summary judgment motion is due.
                                  18                 b.     In the event Defendants file a motion for summary judgment, the
                                  19   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  20   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  21   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  22          4.     Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  23   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  24   motion is filed.
                                  25          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  26   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  27   must come forward with evidence showing triable issues of material fact on every essential
                                  28                                                 4
                                             Case 5:21-cv-01019-EJD Document 9 Filed 08/23/21 Page 5 of 5




                                   1   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                   2   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                   3   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                   4   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                   5   F.3d 651, 653 (9th Cir. 1994).
                                   6              5.         Defendants shall file a reply brief no later than fourteen (14) days after
                                   7   Plaintiff’s opposition is filed.
                                   8              6.         The motion shall be deemed submitted as of the date the reply brief is due.
                                   9   No hearing will be held on the motion unless the Court so orders at a later date.
                                  10              7.         All communications by the Plaintiff with the Court must be served on
                                  11   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  12   copy of the document to Defendants or Defendants’ counsel.
Northern District of California
 United States District Court




                                  13              8.         Discovery may be taken in accordance with the Federal Rules of Civil
                                  14   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  15   Rule 16-1 is required before the parties may conduct discovery.
                                  16              9.         It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  17   court informed of any change of address and must comply with the court’s orders in a
                                  18   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  19   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  20              10.        Extensions of time must be filed no later than the deadline sought to be
                                  21   extended and must be accompanied by a showing of good cause.
                                  22         IT IS SO ORDERED.
                                                8/23/2021
                                       Dated: _____________________                                               ________________________
                                  23
                                                                                                                  EDWARD J. DAVILA
                                  24                                                                              United States District Judge
                                  25
                                       Order of Service; Striking All Other Claims and Defs; Inst. to Clerk
                                  26   PRO-SE\EJD\CR.21\01019Moore_svc&strike.claims

                                  27

                                  28                                                                          5
